                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

KATHLEEN ESCOBEDO                          )
                                           )
              Plaintiff,                   )
                                           )
              v.                           )      No. 2:18 CV 226
                                           )
JOHN C. BUNCICH and LAKE                   )
COUNTY, INDIANA,                           )
                                           )
              Defendants.                  )

                                 OPINION and ORDER

       Plaintiff Kathleen Escobedo (“Escobedo”) brings claims against former Lake

County Sheriff John C. Buncich (“Buncich”) and Lake County, Indiana (“Lake County”)

pursuant to 42 U.S.C. § 1983. (DE # 1 at 1.) The matter is now before the court on

defendant Buncich’s motion to dismiss. (DE # 15.) For the reasons set forth below, the

motion will be denied.

I.     BACKGROUND

       Plaintiff is a female who is employed by Lake County as a correctional officer.

(DE # 1 at 2.) She performs duties in the Lake County Jail. (Id.) She alleges that in May

2016, she was placed on administrative leave after being erroneously accused of causing

an inmate to escape from custody. (Id.)

       At the time, Buncich was the Sheriff of Lake County and plaintiff’s supervisor.

(Id. at 3.) Plaintiff alleges that Buncich gave her a fifteen-day suspension starting on

June 13, 2016, for allegedly causing the escape. (Id. at 3–4.) She also alleges that Buncich

caused her to be removed from the “SWAT” team for approximately six months, and
that she was barred from certain overtime opportunities. (Id. at 4.)

       In contrast, plaintiff alleges that similarly situated male correctional officers who

were also associated with the escape were treated more favorably than plaintiff. (Id. at

3.) She states that Buncich “intentionally and purposely treated [her] less favorably

because she is female.” (Id. at 3.)

       Based on these facts, plaintiff filed a complaint in this court on June 12, 2018. (DE

# 1.) The complaint contains three claims for violation of the Equal Protection Clause of

the Fourteenth Amendment, pursuant to 42 U.S.C. § 1983. (Id. at 4–9.)

       On August 24, 2018, Buncich filed a motion to dismiss. (DE # 15.) Buncich argues

that the court should dismiss Count I of the complaint. (DE # 16 at 1.) Count I is an

individual capacity claim against Buncich, alleging that he violated plaintiff’s rights

under the Equal Protection Clause. (DE # 1 at 3.) Plaintiff responded to the motion (DE

# 18), and Buncich filed a reply brief (DE # 19). The motion is now fully briefed and ripe

for ruling.

II.    LEGAL STANDARD

       Buncich has moved to dismiss plaintiff’s claim under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief may be granted. A judge

reviewing a complaint under a Rule 12(b)(6) standard must construe it in the light most

favorable to the non-moving party, accept well-pleaded facts as true, and draw all

inferences in the non-movant’s favor. Erickson v. Pardus , 551 U.S. 89, 93 (2007); Reger

Dev., LLC v. Nat’l City Bank, 595 F.3d 759, 763 (7th Cir. 2010). Under the liberal notice-

pleading requirements of the Federal Rules of Civil Procedure, the complaint need only
                                              2
contain “a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). To satisfy Rule 8(a), “the statement need only ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’”

Erickson, 551 U.S. at 93 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       “While the federal pleading standard is quite forgiving, . . . the complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ray v. City of Chicago, 629 F.3d 660, 662–63 (7th Cir. 2011);

Twombly, 550 U.S. at 555, 570. A plaintiff must plead “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). To meet this standard, a complaint

does not need detailed factual allegations, but it must go beyond providing “labels and

conclusions” and “be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citing Sanjuan v. Am. Bd. of Psychiatry & Neurology, 40 F.3d 247,

251 (7th Cir. 1994) among other authorities).

III.   DISCUSSION

       A discriminatory act against an individual member of a protected class can

amount to an Equal Protection claim. Bohen v. City of E. Chicago, Ind., 799 F.2d 1180,

1186–87 (7th Cir. 1986). It is undisputed that plaintiff, as a woman, is a member of a

protected class. However, merely alleging discrimination against a woman is not

enough to state a claim. Plaintiff must also allege “an intent to discriminate [against

plaintiff] because of her status as a female and not because of characteristics of her

gender which are personal to her.” Trautvetter v. Quick, 916 F.2d 1140, 1151 (7th Cir.
                                               3
1990). In other words, plaintiff “must show that the decisionmakers in [her] case acted

with discriminatory purpose.” Chavez v. Illinois State Police, 251 F.3d 612, 645 (7th Cir.

2001) (internal quotation marks omitted).

       Buncich moves to dismiss Count I on the grounds that (1) plaintiff has failed to

properly allege discriminatory intent or purpose, and (2) to the extent she does allege

such intent or purpose, her allegations are conclusory and cannot be accepted by this

court. 1 (DE # 16 at 3.)

       As to the first argument, the court finds that, on the face of the complaint,

plaintiff does allege that Buncich acted with discriminatory purpose. In fact, plaintiff

clearly states this multiple times. She alleges that Buncich “treated [p]laintiff less

favorably because she is female,” “discriminated against [p]laintiff in terms and

conditions of employment because she is female,” and “impos[ed] unequal treatment of

and on [p]laintiff because she is female.” (DE # 1 at 3–4.) She also states that the “more

favorable treatment of male correctional officers (and less favorable treatment of female

correctional officers) occurred because of [p]laintiff’s sex.” (Id. at 4.)

       Although plaintiff makes numerous allegations regarding intent, Buncich argues

that the court should not accept these allegations because they are conclusory. (DE # 16

at 3.) Buncich is correct that while the court must accept plaintiffs’ factual allegations as

true for the purposes of a motion to dismiss, it is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



1The analysis section of Buncich’s brief is only two pages long and contains no other
arguments. (DE # 16 at 3–4.)
                                               4
Buncich argues that plaintiff’s allegations can be disregarded as merely “threadbare

recitation[s] of [the] elements” of an Equal Protection claim, rather than actual “factual

allegations . . . suggest[ing] [p]laintiff was treated differently because of her gender.”

(DE # 16 at 4.)

       However, the court disagrees with Buncich’s characterization of the allegations.

Plaintiff does not merely recite that Buncich had discriminatory intent; she supports

that assertion with the allegation that Buncich treated similarly situated male

correctional officers in a different manner. From this fact, the court can infer the

difference in treatment was due to an intent to discriminate based on sex. See Iqbal, 556

U.S. at 678 (“A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”).

       Buncich also attempts to compare the case at hand to two cases in which the

Northern District of Illinois dismissed Equal Protection claims for failing to allege facts

other than the plaintiff’s race in support of those claims. (Id. at 3–4 (citing McDonald by

McDonald v. Haskins, No. 90 C 2797, 1991 WL 61036 (N.D. Ill. Apr. 10, 1991), aff’d, 966

F.2d 292 (7th Cir. 1992) and Jones v. City of Chicago, 639 F. Supp. 146, 152 (N.D. Ill.

1986)).) In Haskins, the court wrote “plaintiff’s conclusory allegation that defendant

mistreated him because he is black is insufficient to state an equal protection claim.

Plaintiff has failed to plead any facts, apart from his own race, from which the court can

draw an inference that defendant's actions were at all motivated by plaintiff’s race.”

1991 WL 61036, at *1 (internal citations omitted).
                                              5
       However, once again, the court finds that, in the case at hand, plaintiff’s

additional allegation regarding similarly situated male correctional officers allows the

court to draw the inference that the Northern District of Illinois could not in Haskins:

Buncich’s actions were motivated by plaintiff’s membership in a protected class.

Additionally, the fact that Escobedo worked with Buncich and had personal knowledge

of his behavior with respect to her and other employees over a larger timespan also

differentiates her case from those cited by Buncich which involved alleged

discrimination by police officers against members of the public.

       Accordingly, the court finds that plaintiff has properly alleged Buncich’s

discriminatory intent and that the allegations are not conclusory. Therefore, Buncich has

not demonstrated that plaintiff has failed to state a claim under the Equal Protection

Clause. For the foregoing reasons, the court DENIES the motion to dismiss (DE # 15).

                                          SO ORDERED.

       Date: March 25, 2019
                                          s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT




                                             6
